DETAILED ACTION 
The present application, filed on 9/27/2019 is being examined under the pre-AIA  first inventor to invent provisions. 

The following is a final Office Action in response to Applicant’s amendments filed on 2/19/2021. 
a.  Claims 47-49, 51-52, 54-56, 58-59, 61-62, 64-65 are amended
b.  Claims 1-46, 50, 57, 63 are cancelled
c.  Claims 67-69 are new

Overall, Claims 47-49, 51-56, 58-62, 64-69 are pending and have been considered below.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 47-50, 52-57, 59-63, 65-69 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al (US 2008/0255904), in view of Zhong et al (US 2016/0034948).  
Regarding Claims 47, 54, 61 – Park discloses: A method of attributing online activities to offline events, the method comprising: 
	determining a baseline number of visitors arriving at a network location via a first channel during a baseline time period, the first channel comprising a method for accessing the network location; {see at least [0069] baseline number of visitors}   
	measuring a total number of visitors arriving at the network location via the first channel during a measurement time period; {see at least [0069] for a period of a week … during time when the advertisement was aired}  
	determining a first channel lift quantity by subtracting the baseline number of visitors from the total number of unique visitors; {see at least [0069] percentage lift of visitors}  
	determining a number of visitors, that accessed the network location via the first channel … {see at least fig4, rc425, [0049] correlation between visitors and aired advertisements; [0008] relationship listeners to advertisements}  
	… to associate with promotional elements for the first channel based on the determined first channel lift quantity {see at least [0069] percentage lift of visitors, percentage lift of number of times a page is viewed}    
 
Park does not disclose, however, Zhong discloses: 
	selecting a plurality of visitor records of visitors that accessed the network location via the first channel based on the determined number of visitors; and {see at least fig9, rc902, [0175] aggregate user-level data from channels; ; fig4, rc408, [0117] count converted users (reads on selecting visitor records)}   
	associating each of the selected plurality of visitor records that accessed the network location via the first channel with one or more of a plurality of offline events by associating a first visitor record with a first offline event, and associating a second visitor record with a second offline event. {see at least [0010]-[0012] offline vent associated with visitors, attribution to offline advertisement, user-level data, one or more client devices (reads on more visitors, which in turn reads on first visitor and second visitor)}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Park to include the elements of Zhong. One would have been motivated to do so, in order to identify more precisely those visitors that are associated with offline events.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Park evidently discloses measuring online visitors and measuring the visitor lift.  Zhong is merely relied upon to illustrate the functionality of selecting visitors’ records and associating them with offline events in the same or similar context.  As best understood by Examiner, since both measuring online visitors and measuring the visitor lift, as well as selecting visitors’ records and associating them with offline events are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Park, as well as Zhong would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Park / Zhong.

Regarding Claims 48, 55, 62 – Park, Zhong discloses the limitations of Claims 47, 54, 61. Park further discloses:  
	repeating all steps for visitors received via a second channel, the second channel comprising a second method for accessing the network location that differs from the first channel. {see at least [0002]-[0003] radio or television, … local radio station vs satellite/Internet radio station; [0009] radio or television station (reads on second channel). Park, Zhong discloses the claimed invention except for “repeating all steps.” It would have been obvious to one having ordinary skill in the art at the time of filing to repeat all steps, since it has been held that mere duplication of the essential steps of a process involves only routine skill in the art. St. Regis Paper Co. v Bemis Co., 193 USPQ 8; In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
}
Regarding Claims 49, 56 – Park, Zhong discloses the limitations of Claims 47, 54. Park further discloses:  
	normalizing the baseline number of visitors to a 24 hour period. {see at least [0068] calculating average per week (reads on normalizing); [0069] average of four weeks, one week (reads on normalizing); fig2, rc240 (historic data), [0035] daily searches (reads on normalizing per day, i.e. 24 hours)}  

Regarding Claims 52, 59, 65 – Park, Zhong discloses the limitations of Claims 47, 54, 61. Zhong further discloses:  wherein the step of selecting a plurality of visitor records of visitors that accessed the network location via the first channel based on the determined number of visitors comprises 
	selecting visitor records based on at least one demographic datum associated with the visitor records.  {see at least [0075] demographic data}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Park, Zhong to include additional elements of Zhong.  One would have been motivated to do so, in order to more precisely identify visitors.  In the instant case, Park, Zhong evidently discloses measuring online visitors and associating online visitors with offline events.  Zhong is merely relied upon to illustrate the additional functionality of selecting visitor records based on demographics in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claims 53, 60, 66 – Park, Zhong discloses the limitations of Claims 47, 54, 61. Park further discloses:  
	wherein the offline events are television and/or radio airings. {see at least [0009] radio or television station, … radio station where the advertisement is aired}  

Regarding Claim 67 – Park, Zhong discloses the limitations of Claim 47. Park further discloses: wherein the step of associating each of the selected plurality of visitor records that accessed the network location via the first channel with one or more of a plurality of offline events comprises 
associating each of the selected plurality of visitor records based on when each of the plurality of offline events occurred.  {see at least [0004]-[0005] advertisements aired a different times; [0007] time when advertisement was aired; [0011]-[0014] preferred times to air}  

Regarding Claim 68 – Park, Zhong discloses the limitations of Claim 47. Park further discloses: wherein the step of associating each of the selected plurality of visitor records that accessed the network location via the first channel to one or more of a plurality of offline events comprises 
associating each of the selected plurality of visitor records based on location information related to each of the plurality of offline events.  {see at least [0004]-[0005] geographic region; [0007] broadcast radius (reads on location); [0011]-[0014] broadcast radius (reads on location)}

Regarding Claim 69 – Park, Zhong discloses the limitations of Claim 68. Park further discloses: 
wherein the location information includes geographic information, demographic information and/or time zone information.  {see at least [0004]-[0005] geographic region; [0007] broadcast radius (reads on location); [0011]-[0014] broadcast radius (reads on location)}


Claims 51, 58, 64 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al (US 2008/0255904), in view of Zhong et al (US 2016/0034948), in further view of Reed et al (US 2004/0102980).  
Regarding Claims 51, 58, 64 – Park, Zhong discloses the limitations of Claims 47, 54, 61. Park, Zhong does not disclose, however, Reed discloses: wherein the step of selecting a plurality of visitor records of visitors that accessed the network location via the first channel based on the determined number of visitors comprises 
	randomly selecting a plurality of visitor records.  {see at least [0038] randomly selecting customer records}

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Park, Zhong to include the elements of Reed.  One would have been motivated to do so, in order to provide additional visitors a chance to be correlated with online events.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Park, Zhong evidently discloses measuring online visitors and associating online visitors with offline events.  Reed is merely relied upon to illustrate the functionality of randomly selecting records in the same or similar context.  As best understood by Examiner, since both measuring online visitors and associating online visitors with offline events, as well as randomly selecting records are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Park, Zhong, as well as Reed would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Park, Zhong / Reed. 


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Applicant disagrees with the Office Action conclusions and asserts that the prior art of record fails to teach Applicant’s invention. 

Examiner respectfully disagrees.

With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 112(a).
	The rejection is withdrawn as a result of the amendments. 


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.

Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. Regardless, Zhong discloses: 
associating each of the selected plurality of visitor records that accessed the network location via the first channel with one or more of a plurality of offline events by associating a first visitor record with a first offline event, and associating a second visitor record with a second offline event. {see at least [0010]-[0012] offline vent associated with visitors, attribution to offline advertisement, user-level data, one or more client devices (reads on more visitors, which in turn reads on first visitor and second visitor)} 
Therefore, Zhong discloses the claim limitations. 


The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20130036434 A1		US-PGPUB	21	Targeted Television Advertising Based on Profiles Linked to Multiple Online Devices	Shkedi; Roy et al.
US 20110239246 A1		US-PGPUB	12	Distributing Content	Woodward; Josh et al.
US 5818907 A		USPAT	24	Method and system for automatically monitoring the performance quality of call center service representatives	Maloney; Michael J. et al.
US 20040073809 A1		US-PGPUB	10	System and method for securing a user verification on a network using cursor control	Wing Keong, Bernard Ignatius Ng
US 20130268553 A1		US-PGPUB	11	SYSTEMS AND METHODS FOR PROVIDING QUERY RESULTS TO A USER IN AN INTUITIVE GRAPHICAL FORMAT	Surry; Patrick D. et al.
US 20040102980 A1		US-PGPUB	23	Standardized customer application and record for inputting customer data into analytic models	Reed, Kenneth L. et al.


Conclusion
Applicants’ amendments necessitated the new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this office action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Choi can be reached at (469)295-9171. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622